Title: From John Adams to Henry Marchant, 3 March 1792
From: Adams, John
To: Marchant, Henry



Dear Sir,
Philadelphia March 3d: 1792.

I have received and read with much pleasure your kind letter of the 20th: Ult; Your sympathy with me under the Case effusions of mallice and falshood ought to be converted into shame for your Country, which wanted virtue, sense and spirit to discountenance what will remain a lasting disgrace to America to the Press and to letters. A Brown, a Markoe, & a Finley, suffered to insult for a whole Summer! Whom?
Emulation is inseparable from the human mind. Elective Monarchies, however limited are the rankest soil in which emulation can be planted, and the Government of the United States as well as that of every individual State is to all intents and purposes an Elective tho’ limited Monarchy; however ignorant people may amuse one another with eternal repetitions of the words Republic and Commonwealth, which they understand not.—I own I did not expect that truth, honor and virtue would so soon have been trampled under foot in America, as much aware as I was of the turpitude usually produced by ambitious rivalries. You mention one very grave and serious charge against me which I never heard of before; to be sure it deserves a sober refutation. You say—Mr. Ad——s does not walk the Streets enough.—This I deny—I can prove by many witnesses that I walk a league in the Streets of Philadelpha. every day, which is more than any other member of Congress ever did. So that in this respect I am undoubtedly the man of the most merit, any where to be found.
The funding system is the hair shirt which our sinful country must wear as a propitiation for her past dishonesty. The only way to get rid of speculation is to hasten to rise of our stocks to the standard beyond which they cannot ascend. Clamor and murmur will do no good. The bad morals of the people brought them into this situation, together with their ignorance; and their bad morals and their ignorance will keep them in it, if they should obstruct or divert the public councils, from pursuing the scientific principles of social order and political œconomy. Do our people imagine that those who buy land will not buy as cheap as they can, and sell as dear as they can? Mercantile bargains and sales are not made pro bono publico. Do we expect that Dutch Capitalists or English Merchants or American speculators in Lands, or funds, will spend their time and employ their Capitals as Washington and La Fayette, serve their Countries for nothing. It is time my friend that honest men should commune with one another, or unanimously agree to retire to obscurity together.
I am sincerely / Your affectionate friend

John Adams.